Exhibit 10.2(a)

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT, dated as of April 1, 2009 (hereafter, the “Amendment
Agreement”), is entered into between iGATE Corporation, a Pennsylvania
corporation, (hereafter, the “Company”), and Sunil Wadhwani, an individual
(hereafter, the “Employee”).

WHEREAS, the Company and the Employee had entered into an employment agreement
dated June 6, 2008 (hereafter, the “Employment Agreement”);

AND WHEREAS, the parties are desirous of recording certain amendments to the
Employment Agreement through this Amendment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and the Employee hereby agree
as follows:

I. Amendments.

(a) Section 3 of the Employment Agreement be deleted in its entirely and
replaced with the following:

“3.      Compensation.

In consideration for the Employee’s agreements contained herein, and as
compensation to the Employee for the performance of the services required
hereunder, the Company shall provide the Employee with the following:

(a) reimbursement for reasonable travel and other expenses incurred by Employee
in performing his obligations hereunder pursuant to the terms and conditions of
the Company’s policy in respect thereto;

(b) an office in Pittsburgh, Pennsylvania or Delhi, India (in such specific
location as the Employee shall select), a full-time administrative assistant and
a car, in each case on a continuing basis reasonably comparable to that provided
to Employee currently, until the termination of this Agreement;

(c) applicable medical healthcare benefits provided by the Company pursuant to
the terms of the applicable plans and any changes thereto;

(d) reimbursement for reasonable travel and other expenses incurred by Employee
for attendance at relevant industry conferences, trade shows, or similar events;
and

(c) any other benefits, which are or become generally available to all Company
employees.”



--------------------------------------------------------------------------------

(b) Section 5 of the Employment Agreement be deleted in its entirety and
replaced with the following:

 

  “5. Compensation Upon Termination.

If the Employee’s employment terminates for any reason, the Company shall pay to
the Employee (or his estate in the case of death), on the termination date, any
and all amounts and benefits that have accrued and are payable to him under
Section 3 of this Agreement prior to the date of such termination.

Apart from the termination payment calculated in accordance with this Section 5,
the Company shall have no further obligations to the Employee under this
Agreement following the date of termination.”

II. Except as otherwise set forth in this Amendment Agreement, all of the
provisions of the Employment Agreement shall remain in lull force and effect in
accordance with their respective terms.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

iGATE CORPORATION By:  

/s/ Mukund Srinath

Name:   Mukund Srinath Title:   CORPORATE SECRETARY

 

EMPLOYEE

/s/ Sunil Wadhwani

Sunil Wadhwani Address:  

[1110 Meridian Drive,

Nevillewood, Presto PA 15142

United States of America]